 In the Matter of COCA-COLA BOTTLING COMPANY OF TULSA, OKLAHOMA,EMPLOYERandTULSA GENERAL DRIVERS, WAREHOUSEMEN AND HELP-ERS, LOCAL UNION No. 523, OF THE INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AFL, PETITIONERCase No. 16-RC-388.-Decided August 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Joseph A.Butler, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upoii the entire record in this case, the Board finds :1.The business of the Employer :The Employer is a Delaware corporation licensed to do businessin Oklahoma. It is engaged in the processing and distributing ofcarbonated beverages in a restricted territory under its franchise withthe Coca-Cola Company of 1903, Atlanta, Georgia. In 1948 the Em-ployer purchased raw materials valued at approximately $295,856,of which approximately 90 percent was received from points outsidethe State of Oklahoma. In addition to these purchases, the Employeralso purchased from out of the State refrigeration units amountingin -value to approximately $50,000.These it resells to dealers insidethe State at a 20-percent mark-up.During the same period, theEmployer's sales from bottled Coca-Cola amounted to $773,493, andall were made within the State.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National LaborRelations Act."'Matter ofRockford Coca-Cola BottlingCo.,81 N.L.R. B. 579;Matter of RaleighCoca-ColaBottlingWorks,80 N.L. R. B. 768;Matter of Coca-Cola Bottling Company ofArkansas,74 N. L. R.B. 1098.85 N. L. R. B., No. 111.606 COCA-COLA BOTTLING COMPANY OF TULSA, OKLAHOMA6072.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all plant production em-ployees and all salesmen-drivers, excluding promotion men, adver-tising employees, maintenance men, sign and display men, painters,clerical employees, guards, professional employees, executive em-ployees, and all supervisors as defined in the Act.The Employer'sposition is indefinite; it agrees as to the general scope of the unit, but isuncertain as to the exclusions.There are approximately 45 employees in the proposed unit, ofwhom 19 are engaged in production in the plant and 26 are salesmen-drivers.Some question exists as to the inclusion or exclusion fromthe proposed unit of the advertising personnel and the maintenancemen.Under the heading of advertising personnel are grouped thepromotion men, sign and display men, and painters.There are 5 em-ployees classified as advertising personnel.There are no promotionmen employed at the present time.The employees doing this adver-tising work are not given an exact classification but apparently doall the work on signs and displays and painting of any kind.Theseemployees work about the plant where they paint cases used in bottling,the walls of the plant, and various pieces of equipment.The painting.of the container cases is regarded as production department work.The unit proposed by the Petitioner is a unit of salesmen and pro-duction workers.The advertising personnel perform services thatappear to be an intimate part of the production process.They are.under the same supervision as the other production employees.Noreason appears for their exclusion. Inasmuch as their interests areclosely allied with those of other employees engaged in productionwork, we shall include them in the unit.The Employer employs 3 men in truck maintenance and 4 in re-frigeration cooler maintenance.The 3 garagemen keep in runningorder a fleet of 35 trucks, including those operated by the driver-sales-men.The refrigeration cooler maintenance men service the refrig-erator units.There is nothing in the record to indicate any substan-tial difference in their interests or working conditions and those ofthe production employees, and the Petitioner offered no reasons fortheir exclusion.Therefore, in accordance with our usual policy andin recognition of the normal community of interest between produc- 608DECISIONS'OF NATIONAL LABOR RELATIONS BOARDtion and maintenance workers, we shall include the maintenanceemployees in the unit.2A question is raised as to whether or not one Mitchell should beincluded in the unit.This employee is regularly a part of the plantproduction group, but acts as a "straw boss" during the absences of theproduction manager who has been ill for some time.The production.manager works "two or three days and [is] out a few days."How-ever, the Employer's president stated that the production manager"still gives instructions and Mitchell carries out his instructions."Itis clear that Mitchell exercises no independent judgment but merelyfollows routine instructions;he cannot effectively recommend a changein status of an employee, though his recommendation would be"listened to."We find that Mitchell is not a supervisor within themeaning of the Act and shall,therefore,include him in the unit.3We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act :All production and maintenance employees and all salesmen-driv-ers at the Employer'sTulsa, Oklaholna,plant, including advertisingpersonnel,but excluding clerical employees,guards, professionalemployees, executive employees,and all supervisors as defined in theAct.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since2Matter of McKamie Gas Cleaning Company,80 N. L. It. B. 1447;Matter of CardinalProducts,Inc.,80 N.L. It. B. 113.3Cf.Matterof Electrical Equipment Company,76N. L. R. B. 1060.4we shall permitthe two part-time employeesto vote in the electionwe shall directin this unit.These employees are students who regularlywork at least 5 days a week,several hours each day.From the record,it is clearthat theseemployees have a sufficientinterest in the conditions of employment to warrant their inclusion among the voters.Matter of American Lawn Mower Company,79 N. L. It. B. 367.' COCA-COLA BOTTLING COMPANY OF TULSA, OKLAHOMA609quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Tulsa General Drivers, Warehousemen and Helpers, LocalUnion No. 523, of the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL.